PER CURIAM.
We affirm the conviction for armed robbery. The prosecutor’s comments during closing argument were made in response to the theory of defense and to defense counsel’s statements during both opening and closing arguments. Error, if any occurred, was both invited and harmless. See State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
However, we vacate the defendant’s conviction for possession of a firearm during the commission of a felony. State v. Smith, 547 So.2d 613 (Fla.1989); Carawan v. State, 515 So.2d 161 (Fla.1987).
Affirmed in part; vacated in part; remanded for correction of the record.